Citation Nr: 1115060	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 and August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for asbestosis.

The Veteran and his spouse provided testimony before the undersigned at the RO in November 2010.  A transcript is of record.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for asbestosis as encompassing entitlement to service connection for a respiratory disorder, to include asbestosis, regardless of the precise diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the November 2010 Board hearing, the Veteran and his spouse testified that the Veteran received treatment at Princeton Community Hospital for pneumonia around June or July of 2008.  The total length of treatment, including the initial in-patient treatment and subsequent follow-up treatment, was about 18 days.  During this private in-patient treatment, the physicians conducted a scope of his lungs.  The only records of treatment from Princeton Community Hospital appear to be a May 2007 CT scan and an August 2007 X-ray.  The Board noted the 2007 treatment of record during the hearing and there was some discussion that the described hospital treatment may have occurred in 2007.  

Moreover, the Veteran continued to receive treatment from his private treating physician, Dr. V.P., from that point forward.  The only record of treatment this physician is an October 2007 pulmonary function test report. 

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  All necessary steps should be taken to obtain all private records pertaining to treatment of the Veteran's respiratory symptoms, including from all treatment at Princeton Community Hospital and treatment with Dr. V.P., both beginning in 2007, in accordance with 
38 C.F.R. § 3.159.  

If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


